USDC IN/ND case 2:17-cr-00134-JVB-JEM document 55 filed 08/12/20 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                        )
          Plaintiff,                             )
                                                 )
         v.                                      )   CAUSE NO.: 2:17-CR-134-JVB-JEM
                                                 )
BENJI HAWKINS,                                   )
          Defendant.                             )

                                   OPINION AND ORDER

         This matter is before the Court on a Motion for Compassionate Release and Appointment

of Counsel [DE 48], filed by Defendant Benji Hawkins, pro se, on July 31, 2020. Defendant seeks

compassionate release under the First Step Act due to the COVID-19 pandemic and his personal

risk factors. Defendant also asks that counsel be appointed to him. For the reasons provided below,

Defendant’s motion is denied.

                                        BACKGROUND

         On October 18, 2017, an Indictment was filed charging Defendant with being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Defendant was arrested on January

10, 2018, pursuant to an arrest warrant. On May 22, 2018, Defendant pled guilty. At the August

21, 2018 sentencing hearing, the Court sentenced Defendant to 46 months imprisonment and two

years supervised release. Defendant has been in custody since his arrest and is currently confined

at the Sandstone Federal Correctional Institution in Minnesota, which has had one inmate and no

staff test positive for COVID-19. See https://www.bop.gov/coronavirus/ (last visited August 12,

2020).

         On May 11, 2020, Defendant filed an earlier motion, asking to be placed on home

confinement in light of the COVID-19 pandemic. The Court denied that motion on June 17, 2020.
USDC IN/ND case 2:17-cr-00134-JVB-JEM document 55 filed 08/12/20 page 2 of 5


       On July 31, 2020, Defendant filed the instant motion. The Court referred the motion to the

Federal Community Defenders Office to consider whether to file a supplemental brief in support

of Defendant’s motion. The office declined to do so. The Government filed a response on August

10, 2020.

                                          ANALYSIS

                                    A. Request for Counsel

       The Sixth Amendment right to counsel only extends through a defendant’s first appeal. See

Coleman v. Thompson, 501 U.S. 722, 756 (1991). The instant motion is not an appeal, and,

regardless, Defendant’s deadline to file a notice of appeal has expired. Defendant has no

constitutional right to counsel to aid in his pursuit of compassionate release under 18 U.S.C.

§ 3582(c)(1)(A).

       Regarding a potential statutory right to counsel, the Criminal Justice Act (CJA), codified

at 18 U.S.C. § 3006A, governs appointments of counsel in criminal cases. Under the CJA, “[a]

person for whom counsel is appointed shall be represented at every stage of the proceedings from

his initial appearance before the United States magistrate judge or the court through appeal,

including ancillary matters appropriate to the proceedings.” 18 U.S.C. § 3006A(c).

       The ability of a defendant to bring a motion for compassionate release under

§ 3582(c)(1)(A) is relatively new, but the Seventh Circuit Court of Appeals had, prior to the

amendment to § 3582 that permitted defendant-filed motions, determined that a motion under

§ 3582(c) is not an “ancillary matter” such that the CJA mandates appointed counsel. See United

States v. Tidwell, 178 F.3d 946, 949 (7th Cir. 1999) (“How a district judge elects to consider a

§ 3582(c) motion to reduce a sentence is largely a matter of discretion. The judge can appoint




                                               2
USDC IN/ND case 2:17-cr-00134-JVB-JEM document 55 filed 08/12/20 page 3 of 5


counsel for a movant, but need not do so.”). Accordingly, Defendant has no statutory right to

appointed counsel.

       Whether to appoint counsel is a matter for the Court’s discretion. See id. When the § 3582

motion was filed, the Court referred it to the Federal Community Defender to consider filing a

supplemental brief on Defendant’s behalf. The Federal Community Defender declined to file such

a brief. Under the circumstances, the Court exercises its discretion and finds that appointment of

counsel is not warranted. The request for appointed counsel is denied.

                                   B. Compassionate Release

       Under 18 U.S.C. § 3582(c)(1)(A), the Court can grant a defendant’s motion for

compassionate release if the defendant complied with the administrative exhaustion requirement

and the Court, having considered the factors found at 18 U.S.C. § 3553(a) as applicable, finds that

extraordinary and compelling reasons warrant compassionate release and that compassionate

release is consistent with the United States Sentencing Commission’s applicable policy statements.

       The Government concedes that Defendant’s attempt to pursue administrative remedies

permits the Court to consider Defendant’s request. There is no exhaustion requirement issue to

resolve here.

       Congress tasked the Sentencing Commission with promulgating a policy statement on

§ 3582(c)(1)(A) and the definition of “extraordinary and compelling reasons.” 28 U.S.C. § 994(t).

The policy statement, found in the application notes to § 1B1.13 of the United States Sentencing

Guidelines Manual, provides, as is relevant here, that a defendant’s medical condition is an

extraordinary and compelling reason when the defendant’s serious physical or medical condition

“substantially diminishes the ability of the defendant to provide self-care within the environment




                                                3
USDC IN/ND case 2:17-cr-00134-JVB-JEM document 55 filed 08/12/20 page 4 of 5


of a correctional facility” and the defendant is not expected to recover from the condition. U.S.

Sentencing Guidelines Manual § 1B1.13 cmt. 1.

       Defendant states COVID-19 has reached his place of incarceration and that, within the

Federal Bureau of Prisons, one out of every three prisoners who are tested for COVID-19 tests

positive. Defendant notes that he has hypertension, pre-diabetes, glaucoma, a BMI over 30, and

hyperlipidemia, conditions for which Defendant takes prescription medication. Defendant argues

that the current pandemic paired with his medical conditions gives rise to the “extraordinary and

compelling circumstances” necessary for compassionate release to be granted.

       The Government counters that the pandemic and Defendant’s medical conditions

considered with the Section 3553 sentencing factors do not show Defendant to be entitled to relief.

       The Center for Disease Control lists having a BMI over 30 as a condition that presents an

increased risk of severe illness from COVID-19. See https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited August 12, 2020).

Hypertension is a condition that might present an increased risk of severe illness from COVID-19.

Id. Pre-diabetes, glaucoma, and hyperlipidemia are not in either category. Id. Further, prison

medical records indicate that treatment for hyperlipidemia was stopped because there was no clear

evidence that Defendant had the condition. (Ex. 8, 4, ECF No. 52-1).

       Medical records show that Defendant has a prescription for medicine to treat hypertension

and that Defendant denied any complications and reported prescription compliance without side

effects. (Ex. 9, 22, ECF No. 52-2). The records also show that Defendant received patient

education counseling regarding diet and exercise. Id. at 57. The Court has reviewed Defendant’s

medical records, which were submitted by the Government, and the Court sees no indication that

Defendant’s conditions substantially diminish his ability to provide self-care during the pandemic



                                                4
USDC IN/ND case 2:17-cr-00134-JVB-JEM document 55 filed 08/12/20 page 5 of 5


while incarcerated. See U.S. Sentencing Guidelines Manual § 1B1.13 cmt. 1. Thus, there is no

extraordinary and compelling reason to grant compassionate release, and the Court must deny

Defendant’s motion. In so ruling, however, the Court

       do[es] not mean to minimize the risks that COVID-19 poses in the federal prison
       system . . . . But the mere existence of COVID-19 in society and the possibility that
       it may spread to a particular prison alone cannot independently justify
       compassionate release, especially considering [the Bureau of Prisons’] statutory
       role, and its extensive and professional efforts to curtail the virus’s spread.

United States v. Raia, 954 F.3 594, 597 (3d Cir. 2020).

                                        CONCLUSION

       Based on the foregoing, the Court hereby DENIES a Motion for Compassionate Release

and Appointment of Counsel [DE 48].

       SO ORDERED on August 12, 2020.

                                                 s/Joseph S. Van Bokkelen
                                                 JOSEPH S. VAN BOKKELEN, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                                5
